Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

at least one inner ring configured to be press-fitted and mounted to one side of the wheel hub; an outer ring provided radially outward of the inner ring and having a mounting flange, which is formed on an outer peripheral surface of the outer ring and on which a vehicle body is coupled; and one or more rolling elements configured to rotatably support the wheel hub and the inner ring with respect to the outer ring, wherein an accommodation space is formed inward of a vehicle-body-side end portion of the wheel hub to accommodate a constant velocity joint, wherein a plurality of recesses for accommodating rotating elements of the constant velocity joint are formed on an inner peripheral surface of the accommodation space to be spaced apart from each other along a circumferential direction, wherein a first heat-treated hardened portion is formed on the inner peripheral surface of the accommodation space, wherein the first heat-treated hardened portion is formed to include portions with which the rotating elements of the constant velocity joint are brought into contact, and wherein a second heat-treated hardened portion is formed on an outer peripheral surface of the wheel hub, and the first heat-treated hardened portion and the second heat-treated hardened portion are formed so as not to overlap each other, wherein a spacer is provided at the vehicle-body-side end portion of the inner ring, and wherein a boot fastening portion to which a rubber boot is fastened is provided radially outward of the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656